
	

114 S1437 IS: Modular Airborne Firefighting System Flexibility Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1437
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Barrasso (for himself, Mrs. Feinstein, Mr. Tillis, Mrs. Boxer, Mr. Enzi, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 32, United States Code, to authorize and provide flexibility for the use of the
			 National Guard for support of civilian firefighting activities.  
	
	
 1.Short titleThis Act may be cited as the Modular Airborne Firefighting System Flexibility Act. 2.Use of the National Guard for support of civilian firefighting activities (a)Operational use authorized (1)In generalChapter 1 of title 32, United States Code, is amended by adding at the end the following new section:
					
						116.Operational use: support for civilian firefighting activities
 (a)Basis of authorityThe authority in this section is based on a recognition of the basic premises of the National Incident Management System and the National Response Framework that—
 (1)incidents are typically managed at the local level first; and (2)local jurisdictions retain command, control, and authority over response activities for their jurisdictional areas.
 (b)Assistance to civilian firefighting organizations authorizedMembers and units of the National Guard are authorized to support firefighting operations, missions, or activities, including aerial firefighting employment of the Modular Airborne Firefighting System (MAFFS), undertaken in support of a Federal or State agency or other civilian authority.
 (c)Role of Governor and State adjutant generalFor the purposes of subsection (a)— (1)the Governor of a State shall be the principal civilian authority; and
 (2)the adjutant general of the State— (A)shall be the principal military authority, when acting in the adjutant general's State capacity; and
 (B)has the primary authority to mobilize members and units of the National Guard of the State in any duty status under this title the adjutant general considers appropriate to employ necessary forces when funds to perform such operations, missions, or activities are reimbursed..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 1 of such title is amended by adding at the end the following new item:
					116. Operational use: support for civilian firefighting activities..
 (b)Active Guard and Reserve (AGR) SupportSection 328(b) of such title is amended by inserting duty as specified in section 116(b) of this title or may perform after subsection (a) may perform. (c)Federal technician supportSection 709(a)(3) of such is amended by inserting duty as specified in section 116(b) of this title or after the performance of the first place it appears.
 (1)To authorize and provide flexibility for the use of the National Guard for support of civilian firefighting activities.
				
